SAMUEL, Judge
(dissenting in part).
I am of the opinion the evidence supports a value of $2.65 per square foot, the lower figure reached by one of the defendant appraisers, rather than the $2.50 per ■square foot set by the majority.
In addition, I feel the constitutionally mandated “just compensation” has not been satisfied by the amount awarded for the building rendered useless by the taking. Here, the owners have a suitable building for their purposes, one they would have continued to use over a considerable period of years; they are awarded practically nothing therefor; and, in order to stay in business on the land remaining, they will be forced to construct a new building at a cost, considering today’s high prices, they may not be able to afford. Under these circumstances, they should receive some additional compensation for the building.
Finally, I do not agree a special benefit accrued to the property as a consequence of widening Highway 23, the only roadway running from Gretna south through Pla-quemines Parish. Widening that highway from two lanes to four lanes, by itself, is not likely to increase the amount of traffic thereon, at least not in the vicinity of the property in suit, in the near or foreseeable future. And, even if the traffic is increased at a later date, it is more probable the widening will decrease, rather than increase, the number of passing motorists who will use defendants’ service station. Such use, it appears to me, will be materially restricted to southbound traffic on the four lane highway as opposed to more convenient use by traffic traveling in both directions on the present two lane highway.1
As I would award a greater amount than is awarded by the majority, I respectfully dissent in the above respects and concur in the decision in all other respects.

. AVhile it is not clear from the record, it appears the new four lane highway will include a median separating the two sets of lanes, thus to a material extent preventing northbound traffic from easily turning left and crossing the highway into defendants’ service station.